73 F.3d 970
96 Cal. Daily Op. Serv. 326
AMERICAN JEWISH CONGRESS;  Eve Slaff;  Alan Sieroty;  DeveraLurie Waldman;  Charles Waldman, Plaintiffs-Appellants,v.CITY OF BEVERLY HILLS;  Allan L. Alexander, Mayor;  BernardJ. Hecht;  Robert K. Tanenbaum;  Maxwell H.Salter;  Vicki Reynolds, Defendants-Appellees,Chabad of California, Inc., Defendant-Intervenor-Appellee.
No. 93-55085.
United States Court of Appeals,Ninth Circuit.
Jan. 16, 1996.

Prior report:  65 F.3d 1539.
ORDER
Before:  WALLACE, Chief Judge.


1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.